NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-3912-15T2



STATE OF NEW JERSEY IN THE
MATTER OF COREY BAKER

______________________________

           Submitted May 10, 2017 – Decided June 12, 2017

           Before Judges Lihotz and Whipple.

           On appeal from State of New                Jersey,   Law
           Division, Middlesex County.

           Law Offices of Jef Henninger, attorney for
           appellant Corey Baker (Mr. Henninger, on the
           brief).

           Andrew C. Carey, Middlesex County Prosecutor,
           attorney for respondent State of New Jersey
           (Jason Boudwin, Assistant Prosecutor, of
           counsel and on the brief).

PER CURIAM

     Corey Baker appeals from a March 23, 2016 order denying his

permit to carry a handgun.        The appeal is dismissed.

     In   September    2015,    Baker   filed    an   application     with      the

Hamilton Barracks of the New Jersey State Police for a permit to

carry a handgun, and a State Police investigator approved his
application.      In accordance with firearm licensing instructions

for first time applicants, Baker completed and submitted certain

documents.      As part of his application, Baker included a consent

to search New Jersey mental health records, a form indicating

completion of a gun safety course by certified instructor, and a

letter   from    his   employer,   stating   "[c]arrying   a   firearm    is

essential to the performance of his/her job and the security of

the operation."

     Baker had lived in North Carolina for some time between 2011

and 2012.    He signed waivers to provide mental health records from

North Carolina.        He presented a letter, dated April 2012, from

East Carolina Behavioral Health.         The letter provided there were

no records for applicant within their "ten-county catchment area."

The letter went on to explain,

            We do not have records of the North Carolina
            Department of Human Resources or any other
            state, federal, or private mental or substance
            abuse institution. Furthermore, in order for
            you to be informed as to whether the applicant
            has ever been "adjudicated or administratively
            determined to be, lacking mental capacity, or
            mentally ill" (N.C.G.S. 14-415.12(H)(6)[)],
            the applicant should present to you such
            certification from the Clerk of the Superior
            Court.

     On March 23, 2016, the application was presented to a Superior

Court judge pursuant to N.J.S.A. 2C:58-4, who entered an order

denying the permit without prejudice.        Because the letter was from

                                     2                             A-3912-15T2
2012, three years prior to the permit application, the judge

determined the information was stale.     The judge also found the

information was not adequate.       He explained the applicant was

required to get a certification from the clerk of the Superior

Court in North Carolina.

     Thus, the judge denied the application without prejudice,

encouraging Baker to obtain the certification, at which point he

would rehear the matter.   Rather than provide the court with the

appropriate certification, Baker appealed.

     Rule 2:2-3(a)(1) provides appeals as of right may only be

taken from a final judgment of the trial court.   The court's order

must dispose of all claims of all parties.     In Janicky v. Point

Bay Fuel, Inc., 396 N.J. Super. 545, 550 (App. Div. 2007), we

stated,

          If an order is not a final judgment, a party
          must be granted leave to appeal by the
          Appellate Division.    R. 2:2-4; R. 2:5-6(a).
          In    recognition    of    the    fact   that
          "[i]nterlocutory    appellate   review   runs
          counter to a judicial policy that favors an
          'uninterrupted proceeding at the trial level
          with a single and complete review[,]'" our
          appellate courts exercise their authority to
          grant leave to appeal "only sparingly." State
          v. Reldan, 100 N.J. 187, 205 (1985) (quoting
          In re Pa. R.R., 20 N.J. 398, 404 (1956)).

Baker's petition was denied, but he still had a viable course of

action because the trial court was still in a position to entertain


                                3                           A-3912-15T2
jurisdiction.   The judge denied the application without prejudice,

so Baker may still obtain the proper documentation and refile for

a permit to carry a firearm.   That being so, plaintiff was obliged

to seek leave of this court for interlocutory review.      R. 2:2-

3(b).   He failed to do so.

     Dismissed.




                                 4                          A-3912-15T2